SEC File # 333-172375 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment #2 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PANEX RESOURCES INC. (Exact name of registrant as specified in its charter) Nevada 00-0000000 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification Number) Coresco AG, Level 3, Gotthardstrasse 20, 6304 Zug, Switzerland Telephone: +41 41-711-0 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Agent for Service: Mr Klaus Eckhof Panex Resources Inc. Coresco AG Level 3 Gotthardstrasse 20, 6304 Zug, Switzerland Telephone: +41 7887 96966 (Name, address, including zip code, and telephone number, including area code, of agent for service) Approximate date of commencement of proposed sale to the public:As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box: [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company in Rule 12b-2 of the Exchange Act. Larger accelerated filer[] Accelerated filer [] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[ X ] POS AM #2 / redlined - Page - 1 EXPLANATORY NOTE This post-effective amendment #2 1 amends a registration statement on Form S-1/A (No. 333-172,375) originally relating to an aggregate 68,240,623 shares of class common stock with no par value per share as listed below. That registration statement was declared effective by the Securities and Exchange Commission on January 11, 2012.The purpose of this post-effective amendment #2 1 is to update the Form S-1/A #4 filed on December 20, 2011 and the information set forth in the prospectus in that registration statement. CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To Be Registered Amount to be registered Proposed Maximum Offering Price per share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Shares of common stock ($0.001 par value), to be registered by issuer 30,000,000 shares Shares of common stock ($0.001 par value), to be registered by selling stockholders 38,240,623 shares $0.08 [1] $3,059,250[1] Total - - [1]Estimated in accordance with Rule 457(c) solely for the purpose of calculating the registration fee based on a bona fide estimate of the maximum offering price. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. The information in this prospectus is not complete and may be changed. Panex and the selling stockholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. POS AM #2 / redlined - Page - 2 Subject to Completion Dated *, 2012 Prospectus PANEX RESOURCES INC. 30,000,000 shares of common stock and 38,240,623 shares of common stock Panex Resources Inc. (“Panex”) is offering up to 30,000,000 shares of common stock on a self-underwritten basis.The offering price is $0.08 per share and the maximum amount to be raised is $2,400,000.Panex intends to offer up to a maximum of 30,000,000 shares through its president and sole director to investors, outside the United States.There will be no underwriter or broker/dealer involved in the transaction and there will be no commissions paid to any individuals from the proceeds of this sale.Mr Klaus Eckhof, the president and sole director of Panex, intends to sell the shares directly.The intended methods of communication include, without limitations, telephone and personal contact.See “Plan of Distribution” for more information. The offering by Panex is being conducted on a best efforts basis.There is no minimum number of shares required to be sold by Panex.All proceeds from the sale of these shares will be delivered directly to Panex and will not be deposited in any escrow account.If the entire 30,000,000 shares of common stock are sold, Panex will receive gross proceeds of $2,400,000 before expenses of approximately $46,000.Panex plans to complete or terminate this offering by that date not exceeding 180 days following the effective date of this registration.No assurance can be given on the number of shares Panex will sell or even if Panex will be able to sell any shares. Panex’s shares of common stock are currently quoted on the Pink Sheets OTCQB under the symbol “OTCQB:DBGF”.On April 28 June 1, 2012, the closing sale price of Panex’s shares of common stock was $0.10 0.08. Panex is also a “shell” company as defined by the Securities and Exchange Commission (“the “SEC”) as a result of only having nominal operations and nominal assets. In addition, this prospectus relates to the resale of up to 38,240,623 shares of common stock by selling stockholders.The selling stockholders will sell their shares at a price range between $0.09 to $0.15 until Panex’s shares of common stock are quoted on a national securities or a quotation system, such as the OTCBB, and, thereafter, at prevailing market prices or privately negotiated prices.The selling stockholders will offer their shares for sale for a period not to exceed 180 days following the effective date of this registration statement.Panex will not receive any proceeds from the sale of the shares of common stock by the selling stockholders.However, Panex will pay for the expenses of this offering and the selling stockholders’ offering, except for any selling stockholder’s legal or accounting costs or commissions. This investment involves a high degree of risk.See “Risk Factors” beginning on page 8 for a discussion of certain risk factors and uncertainties you should carefully consider before making a decision to purchase any shares of Panex’s common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. POS AM #2 / redlined - Page - 3 Table of Contents Page Prospectus Summary 5 Risk Factors 8 Risks associated with Panex’s business 8 Risks associated with Panex’s industry 10 Risks associated with Panex 12 Use of Proceeds 13 Determination of Offering Price 15 Dilution 15 Selling Stockholders 16 Plan of Distribution 17 Panex’s Offering 17 Stockholder’s Offering 18 Description of Securities to be Registered 20 Interests of Named Experts and Counsel 21 Description of Business 22 Description of Property 26 Legal Proceedings 26 SEC Filings 27 Market for Common Equity and Related Stock Matters 27 Financial Statements 29 August 31, 2011 audited financial statements 31 February 29, 2012 (unaudited) financial statements 43 Management Discussion and Analysis of Financial Condition 55 Changes in Disagreements With Accountants on Accounting and Financial Disclosure 57 Directors, Officers, Promoters, and Control Persons 57 Executive Compensation 59 Security Ownership of Certain Beneficial Owners and Management 60 Transactions with Related Persons, Promoters, and Certain Control Persons 61 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 63 You should rely only on the information contained in this prospectus. Panex has not authorized anyone to provide you with information different from that contained in this prospectus.Panex and the selling stockholders are offering to sell shares of Panex’s common stock and seeking offers to buy shares of Panex’s common stock only in jurisdictions where such offers and sales are permitted.You should assume that the information appearing in this prospectus is accurate only as of the date on the front cover of this prospectus.Panex’s business, financial condition, results of operations and prospects may have changed since that date. POS AM #2 / redlined - Page - 4 Prospectus Summary The following is a summary of the more detailed information, exhibits and financial statements appearing elsewhere in this prospectus.Prospective investors are urged to read this prospectus in its entirety. Panex is an exploration stage company engaged in the acquisition and exploration of mineral properties.From the time of its incorporation in 2004 to early 2008, Panex was actively engaged in the exploration of various mineral projects, prospective for gold, silver and copper.A combination of limited exploration success and a dwindling of its working capital meant that Panex had to withdraw from all its exploration projects. Panex is also a “shell” company as defined by the SEC as a result of only having nominal operations and nominal assets.Panex’s plan of operations is to conduct mineral exploration activities on mineral properties in order to assess whether these claims possess commercially exploitable mineral deposits.Panex’s exploration program will be designed to explore for commercially viable deposits of base, precious and bulk commodity minerals, such as gold, silver, lead, barium, mercury, copper, and zinc minerals. During the next 12 months, management’s objective is to recapitalize Panex, raise new capital and seek new investment opportunities in the mineral sector.Panex is seeking a viable business opportunity through acquisition, merger or other suitable business combination method, with a focus on undervalued mineral properties for eventual acquisition.Panex intends to concentrate its acquisition efforts on mineral properties or mineral exploration businesses that management believes to be undervalued or that management believes may realize a substantial benefit from being publicly owned. On September 27, 2010, Panex changed its name from “De Beira Goldfields Inc.” to “Panex Resources Inc.”At that time management wanted to expand the Company’s focus and identify and assess new projects for acquisition purposes that were more global in nature and believed that the name change would result in the Company having a name that more accurately reflected the new focus of its business.The name change has not yet had an impact on Panex’s business operation as a result of Panex not yet identifying a new project for acquisition. The accompanying financial statements have been prepared assuming Panex will continue as a going concern.As discussed in Note 1 to the financial statements, Panex has not generated any cash flow from operations and has accumulated losses since inception.These factors raise substantial doubt about Panex’s ability to continue as a going concern.Panex is in the exploration stage and to date has not generated any revenue.In an exploration stage company, management devotes most of its activities to acquiring and exploring mineral properties.The financial statements have been prepared on a going concern basis, which implies that Panex will continue to realize its assets and discharge its liabilities in the normal course of business.Panex is unlikely to pay dividends or generate significant earnings in the immediate or foreseeable future.There is no guarantee that Panex will be able to raise any equity financing or generate profitable operations. As of February 29, 2012, Panex has accumulated losses of $12,842,165 since inception.These factors raise substantial doubt regarding Panex’s ability to continue as a going concern. To date Panex has raised $11,667,457 via offerings and shares for debt completed between March 2005 and February 2012.The following table summarizes the date of offering, the price per share paid, the number of shares sold, and the amount raised for these eight offerings. Closing Date of Offering Price Per Share Paid Number of Shares Sold Amount Raised 22 March 2005 15 April 2005 30 June 2005 08 June 2006 30 August 2006 13 Nov 2006 – 28 Feb 2007 28 February 2009 19 October 2009 28 Feb 2009 – 7 January 2010 (1) 20 December 2010 (1) 24 February 2012 (1) (1)Shares issued for settlement of debt owed on various debts. Since June 23, 2006, Panex has been subject to a cease trade order in British Columbia (Document No. 2006/06/23).The British Columbia Securities Commission issued the order against the Company for failing to file the required technical report to support mineral resources and exploration targets disclosed in news releases disseminated in 2006.The cease trade order continues to be in effect as of the date of this prospectus.The cease trade order has no effect on Panex’s business as Panex does not operate in that jurisdiction nor on it’s trading on the Pink Sheets.If the cease trade order were to have an impact or a negative effect on Panex’s trading on the Pink Sheets or its application for quotation on the OTCBB then Panex would apply to the British Columbia Securities Commission to have the cease trade order rescinded. Name, Address, and Telephone Number of Registrant Panex Resources Inc. Coresco AG Level 3 Gotthardstrasse 20, 6304 Zug, Switzerland Telephone: +41 7887 96966 POS AM #2 / redlined - Page - 5 The Offering The following is a brief summary of this offering. Securities being offered to new and current investors: Up to a maximum of 30 million shares of common stock with no minimum purchase. Securities being offered by selling stockholders: 38,240,623 shares of common stock (These shares are being registered by Panex for resale on behalf of existing stockholders.) Offering price: $0.08 per share Offering period: Both the shares being offered by Panex and by the selling stockholders will be offered for a period not to exceed 180 days following the effective date of this registration statement. Net proceeds to Panex (assuming that all shares are sold): Up to a maximum of $2,354,000 (if all 30,000,000 shares offered by Panex are sold) Use of proceeds: Fund ongoing operations, pay accounts payable, and to pay for offering expenses, assess and evaluate possible new mineral project opportunities and, subject to acquiring any such new projects, to fund the exploration on such projects. Number of shares outstanding before the offering: Number of shares outstanding after the offering (assuming that all shares are sold): POS AM #2 / redlined - Page - 6 Summary Financial Information The tables and information below are derived from Panex’s audited financial statements for the years-ended August 31, 2011 and 2010 and for the period ended February 29, 2012.Panex had a working capital deficit of $998,140 and 1,345,415 as at August 31, 2011 and August 31, 2010, respectively and $935,081 as at February 29, 2012. Financial Summary August 31, 2011 (audited) $ August 31, 2010 (audited) $ February, 29, 2012 (unaudited) $ Cash Total Assets Total Liabilities Total Stockholder’s Deficit Statement of Operations Accumulated From May 28, 2004 (Date of Inception) to August 31, 2011 (audited) $ For the Year Ended August 31, 2011 (audited) $ For the Year Ended August 31, 2010 (audited) $ For the Three Months Ended February 29, 2012 (unaudited) $ For the Six Months Ended February 29, 2012 (unaudited) $ Revenue − Net Loss Net Loss per Share * Amount is less than $(0.01) per share. The book value of Panex’s outstanding common stock is ($0.01) per share as at February 29, 2012. POS AM #2 / redlined - Page - 7 Risk Factors An investment in the common stock of Panex involves a number of very significant risks.You should carefully consider the following known material risks and uncertainties in addition to other information in this prospectus in evaluatingPanex and its business before purchasing shares of Panex’s common stock.Panex’s business, operating results and financial condition could be seriously harmed due to any of the following known material risks.The risks described below are not the only ones facing Panex.Additional risks not presently known to Panex may also impair its business operations.You could lose all or part of your investment due to any of these risks. Forward-looking Statements This registration statement contains forward-looking statements within the meaning of the federal securities laws that involve risks and uncertainties.Statements that are not historical facts, including statements about management’s beliefs and expectations, are forward-looking statements.Forward-looking statements include statements preceded by, followed by, or that include the words “may,” “could,” “would,” “should,” “believe,” “expect,” “anticipate,” “plan,” “estimate,” “target,” “project,” “intend,” or similar expressions.These statements include, among others, statements regarding Panex’s current expectations, estimates and projections about future events and financial trends affecting the financial condition and operations of its business.Forward-looking statements are only predictions and not guarantees of performance and speak only as of the date they are made.Panex undertakes no obligation to update any forward-looking statement in light of new information or future events. Management believes that the expectations, estimates and projections reflected in the forward-looking statements are based on reasonable assumptions when they are made and that the forward-looking statements in this registration statement are reasonable.You should not place undue reliance on any forward-looking statement, as they are based on current expectations.Future events and actual results may differ materially from those discussed in the forward-looking statements.Factors that could cause actual results to differ materially from Panex’s expectations include, but are not limited to: ●fluctuating prices of mineral resources, including gold, silver, lead, barium, mercury, copper, and zinc minerals, ● changes in federal or state laws and regulations to which Panex is subject, including tax, environmental, and employment laws and regulations, ●conditions of the capital markets that Panex utilizes to access capital, ●the ability to raise capital in a cost-effective way, ●the effect of changes in accounting policies, if any, ●the ability of Panex to manage its growth, ●the ability to control costs, ● Panex’s ability to achieve and maintain effective internal controls in accordance with Section404 of the Sarbanes-Oxley Act of 2002, ●Panex’s ability to obtain governmental and regulatory approval of various expansion or other projects, ● changes in general economic conditions in the United States and changes in the industries in which Panex conducts its business, and ●the costs and effects of legal and administrative claims and proceedings against Panex. For a more detailed discussion of these and other risks that may impact Panex’s business, see below. Risks associated with Panex’s business: 1. Panex has incurred significant operating losses since inception and expects the losses will continue into the future.If the losses continue Panex will have to suspend operations or cease operations. Panex has no operating history upon which an evaluation of its future success or failure can be made.Panex has incurred significant operating losses since inception and has limited financial resources to support it until such time that it is able to generate positive cash flow from operations.Panex’s net loss from inception to February 29, 2012 $12,842,165.See “Management Discussion and Analysis” on page 65 for more details. Panex’s ability to achieve and maintain profitability and positive cash flow is dependent upon its ability to (1) locate a profitable mineral property, (2) generate revenues from its planned business operations, and (3) reduce exploration costs.Based upon current plans, Panex expects to incur operating losses in future periods.This will happen because there are expenses associated with the research and exploration of any of Panex’s mineral properties to be identified and acquired in the future.Panex cannot guarantee that it will be successful in generating revenues in the future.Failure to generate revenues may cause Panex to suspend or cease operations. POS AM #2 / redlined - Page - 8 2.Panex may not be able to continue as a going concern. Panex’s independent auditors’ report on its financial statements as of August 31, 2011 includes an explanatory paragraph expressing substantial doubt about Panex’s ability to continue as a going concern.As a result of this going concern modification in Panex’s auditor’s report on its financial statements, Panex may have a difficult time obtaining significant additional financing.If Panex is unable to secure significant additional financing, Panex may be obligated to seek protection under the bankruptcy laws and its stockholders may lose their investment.For additional explanation regarding management’s plans see Footnote #1 to the audited financial statements attached to this registration statement. 3. Panex has no mineral property assets or mineral property interest and cannot guarantee that it will identify or acquire any mineral property assets or mineral property interests, nor if Panex acquires any mineral property assets or mineral property interests, can it guarantee that production on such a mineral property would be profitable.If no mineral property assets or mineral property interests are acquired, Panex may have to cease operations. Panex presently has no mineral property assets or mineral property interest in any mineral claim.Panex has not identified any mineral properties to acquire and Panex cannot guarantee it will ever find any mineral properties.Accordingly, Panex has no means of producing any income at this time.Even if Panex acquires a mineral property asset or mineral property interest and finds that there are minerals on the mineral claims, Panex cannot guarantee that it will be able to recover any minerals for an ore reserve or generate any cash flow from that ore reserve.Even if Panex recovers any minerals, it cannot guarantee that it will make a profit. If Panex cannot acquire any mineral property assets or mineral property interests, or cannot find any minerals on such mineral properties, or it is not economical to recover the minerals from those mineral properties, Panex will have to cease operations. 4. Panex does not have sufficient funds to acquire an interest in any mineral property or to complete a proposed mineral exploration program on a mineral property and as a result may have to suspend operations. Any of Panex’s future mineral exploration programs will be limited and restricted by the amount of working capital that Panex has and is able to raise from financings.Panex currently does not have sufficient funds to complete a proposed mineral exploration program on any mineral property.As a result, Panex may have to suspend or cease its operations. Panex’s current operating funds are less than necessary to complete the acquisition and consummation of an interest in a mineral property or a proposed mineral exploration program on any mineral property, and therefore Panex will need to obtain additional financing in order to acquire an interest in a mineral property and to complete a proposed mineral exploration program.As of February 29, 2012, Panex had $168,638 in cash.Panex currently does not have any operations and has generated no income to date.A proposed mineral exploration program will call for significant expenses in connection with the exploration of the respective mineral property.During the 12 months ending December 2012, it is estimated that Panex will need to raise additional capital of approximately $1.5 million to identify and acquire mineral property assets or mineral property interests and commence and complete any proposed mineral exploration programs (subsequent to February 29, 2012, and up to the date of this registration statement, Panex has not received any funding for additional capital).Panex will also require additional financing if the costs of the proposed exploration programs are greater than anticipated.Panex will require additional financing to sustain its business operations if Panex is not successful in generating revenues once exploration is complete.Obtaining additional financing would be subject to a number of factors, including the market prices for minerals, investor acceptance of Panex’s mineral claims, and investor sentiment.These factors may make the timing, amount, terms or conditions of additional financing unavailable to Panex.The most likely source of future funds presently available to Panex is through the sale of equity capital.Any sale of share capital will result in dilution to existing stockholders.The only other anticipated alternatives for the financing of a proposed mineral exploration program would be (1) the offering by Panex of an interest in a mineral property to be earned by another party or parties carrying out further exploration thereof, which is not presently contemplated, or (2) private loans. 5. Panex may not have access to all of the supplies and materials it needs for any proposed mineral exploration program, which could cause Panex to delay or suspend operations. Competition and unforeseen limited sources of supplies and contractors in the industry could result in occasional spot shortages of supplies, such as explosives, and certain equipment, such as drill rigs, bulldozers and excavators, and labor that Panex might need to conduct a mineral exploration program on any mineral property assets or mineral property interests it acquires.Panex has not attempted to locate or negotiate with any suppliers of products, equipment or materials.Panex will attempt to locate products, equipment and materials after it acquires a mineral property asset or mineral property interest.If Panex cannot find the products and equipment it needs for a proposed mineral exploration program, Panex will have to suspend the mineral exploration program until Panex can find the products and equipment it needs. POS AM #2 / redlined - Page - 9 6.Panex’s profits, if any, may be negatively impacted by currency exchange. Panex’s assets, earnings and cash flows my be influenced by a wide variety of currencies due to the possible geographic diversities of the countries in which Panex may operate or acquire its mineral property assets or mineral property interests.Fluctuations in the exchange rate of those currencies may have a significant impact on Panex’s financial results.The U.S. dollar is the currency in which the majority of Panex’s costs are denominated.Operating costs are influenced by the currencies of those countries where Panex’s mineral properties may be located and also by those currencies in which the costs of imported equipment and services are determined.The U.S. dollar and the Australian dollar are the most important currencies influencing Panex’s operating costs.Given the dominant role of the U.S. currency in Panex’s affairs, the U.S. dollar is the currency in which Panex measures its financial performance.It is also the currency for borrowing and for holding surplus cash.Management does not generally believe that active currency hedging provides long-term benefits to Panex’s stockholders.Management may consider currency protection measures appropriate in specific commercial circumstances, subject to strict limits established by Panex’s board of directors. Therefore, in any particular year, currency fluctuations may have a significant impact on our financial results. 7. Panex’s foreign business operations are subject to and may be adversely affected by various political and economic factors in those foreign jurisdictions. Panex may operate in countries that are subject to various political, economic and other uncertainties, including among other things, the risks of war and civil unrest, expropriation, nationalization, renegotiation or nullification of existing concessions, licenses, permits, approvals and contracts, taxation policies, foreign exchange and repatriation restrictions, changing political conditions, international monetary fluctuations, currency controls and foreign governmental regulations that favour or require the awarding of contracts to local contractors or require foreign contractors to employ citizens of, or purchase supplies from, a particular jurisdiction.In addition, if there is a dispute arising from foreign operations, Panex may be subject to the exclusive jurisdiction of foreign courts or may not be successful in subjecting foreign persons to the jurisdiction of courts in the United States or Australia.Panex also may be hindered or prevented from enforcing its rights with respect to a governmental instrumentality because of the doctrine of sovereign immunity.It is not possible for Panex to accurately predict such developments or changes in laws or policy or to what extent any such development or changes may have a material adverse effect on Panex’s business operations. Risks associated with Panex’s industry: 8. Because of the speculative nature of exploration of mineral properties, there is a substantial risk that Panex’s business will fail. Exploration for minerals is a speculative venture necessarily involving substantial risk.Any mineral property that Panex may acquire or obtain an interest in may not contain commercially exploitable reserves of minerals.Also, the expenditures to be made by Panex in the exploration of the mineral properties may not result in the discovery of commercial quantities of minerals.Problems such as unusual or unexpected formations and other conditions are involved in mineral exploration and often result in unsuccessful exploration efforts.In each such case, Panex would be unable to complete its business plan. 9.Panex faces significant competition in the mineral exploration industry. Panex competes with other mining and exploration companies possessing greater financial resources and technical facilities than Panex in connection with the acquisition of mineral exploration claims and other precious metals prospects and in connection with the recruitment and retention of qualified personnel.There is significant competition for the limited number of mineral acquisition opportunities and, as a result, Panex may be unable to acquire an interest in attractive mineral exploration properties on terms it considers acceptable on a continuing basis. Government regulation or any change in such regulation may adversely affect Panex’s business. Panex’s business could be adversely affected by new government regulation such as controls on imports, exports and prices, new forms or rates of taxation and royalties.Panex’s business could also be adversely affected by regulatory inquiries or investigations into Panex’s business operations. There are several governmental regulations that materially restrict the use of minerals.Under the applicable legislation and regulations, to engage in certain types of exploration will require work permits, the posting of bonds, and the performance of remediation work for any physical disturbance to the mineral claims.Also, to operate a working mine, the regulatory bodies that govern may require an environmental review process. In addition, the legal and regulatory environment that pertains to the exploration of minerals is uncertain and may change. Uncertainty and new regulations could increase Panex’s costs of doing business and prevent Panex from exploring for mineral deposits.This could also delay the growth in any potential demand for such mineral deposits and limit Panex’s ability to generate revenues.In addition to new laws and regulations being adopted, existing laws may be applied to mining or mineral exploration that has not yet been applied.These new laws may increase Panex’s cost of doing business with the result that its financial condition and operating results may be harmed. POS AM #2 / redlined - Page - 10 Compliance with health, safety and environment regulations may impose burdensome costs and if compliance is not achieved Panex’s business and reputation may be detrimentally impacted. The nature of the industries in which Panex operates means that its activities are highly monitored by health, safety and environmental groups.As regulatory standards and expectations are constantly developing, Panex may be exposed to increased litigation, compliance costs and unforeseen environmental remediation expenses. The search for valuable minerals involves numerous hazards.As a result, Panex may become subject to liability for such hazards, including pollution, cave-ins and other hazards against which Panex cannot insure or against which Panex may elect not to insure.The payment of such liabilities may have a material adverse effect on Panex’s financial position. Panex may continue to be exposed to increased operational costs due to the costs and lost worker’s time associated with the health and well-being of Panex’s workforce on its project areas. Despite Panex’s best efforts and best intentions, there remains a risk that health, safety and/or environmental incidents or accidents may occur which may negatively impact Panex’s reputation and freedom or licence to operate. Panex may not be able to attract and retain qualified personnel necessary for the implementation of its business strategy and any proposed mineral exploration programs. Panex’s future success depends largely upon the continued service of its sole board member and executive officers as its only qualified personnel.The number of qualified personnel currently providing services to Panex may be insufficient for Panex to complete its plan of operation.Panex’s lack of qualified personnel could negatively impact Panex’s ability to acquire a viable mineral property or mineral exploration business. Panex’s success also depends on its ability to attract and hire qualified personnel, and when Panex hires any qualified personnel, to retain and motivate such qualified personnel.Key personnel represent a significant asset, and the competition for these personnel is intense in the mineral exploration industry.Panex may have particular difficulty attracting and retaining key personnel in initial phases of any proposed mineral exploration programs.Panex does not maintain key person life insurance on any of its personnel.The inability of Panex to attract and hire qualified personnel, and the loss of any of such qualified personnel once they are hired, could negatively impact Panex’s ability to complete any proposed mineral exploration programs. If Panex’s management is not able to commit sufficient time to the growth and development of Panex and its operations, Panex’s business operation may fail. Currently Klaus Eckhof is able to devote approximately 25 hours per week and Ross Doyle is able to devote approximately 25 hours per week to Panex’s business operations.Also, Panex has not adopted any policy regarding conflicts of interest that may arise between its business and the future business activities of its directors and executive officers.There is a potential conflict of interest as a result of the sole director and the executive officers having associations with other mineral exploration companies.If Mr Eckhof and Mr Doyle are not able to commit a sufficient amount of time to the growth and development of the business operations of Panex or if there is a conflict of interest or time commitment then, as a result, Panex’s operations will be negatively impacted and may fail. The base and precious mineral markets are volatile markets that have a direct impact on Panex’s revenues and profits and the market conditions will effect whether Panex will be able to continue its operations. In order to maintain operations, Panex will in the future have to sell any minerals it finds on its project areas for more than it costs to mine those minerals.The lower the price the more difficult it is to do this.If Panex cannot make a profit it will have to cease operations until the price of the base or precious mineral increases or cease operations all together.Because the cost to mine minerals is fixed, the lower the market price, the greater the chance that Panex’s operation will not be profitable and that Panex will have to cease operations. In recent decades, there have been periods of both worldwide overproduction and underproduction of certain mineral resources.Such conditions have resulted in periods of excess supply of, and reduced demand for these minerals on a worldwide basis and on a domestic basis.These periods have been followed by periods of short supply of, and increased demand for these mineral products.The excess or short supply of mineral products has placed pressures on prices and has resulted in dramatic price fluctuations even during relatively short periods of seasonal market demand. The mining exploration and development industry may be sensitive to any general downturn in the overall economy or currencies of the countries to which the product is produced or marketed.Substantial adverse or ongoing economic, currency, government or political conditions in various world markets may have a negative impact on Panex’s ability to operate profitably. POS AM #2 / redlined - Page - 11 Risks associated with Panex: This offering is on a best efforts basis with no minimum amount required to be raised and as a result Panex can accept your investment funds at anytime without any other investment funds being raised. There is no minimum amount required to be raised before Panex can accept your investment funds.The offering is based on a best effort with no stated minimum and, as a result, investment funds will not be placed in an escrow account pending the attainment of a minimum amount of proceeds.Once your investment funds have been accepted by Panex, there will be no obligation to return your investment funds even though no other investment funds are raised. Any sale of a significant amount of Panex’s shares of common stock into the public market may depress Panex’s stock price. Management currently owns 2,691,838 shares of common stock, which represent 3.06% of the 87,827,461 issued and outstanding shares of common stock of Panex.All of management’s shares are restricted from trading.Management is not registering any of its shares for resale in this registration and no shares have been previously registered for resale by any management as a selling stockholder.Currently, there are 36,520,000 shares of common stock of Panex that are freely tradeable.The remaining 51,307,461 shares of common stock are restricted from trading.If all the shares offered are subscribed for, there will be 117,827,461 shares of common stock outstanding, of which 104,760,623 shares of common stock will be free trading, including the 38,240,623 shares of common stock being offered by the selling stockholders in this registration statement. In the future, management may sell in the future common stock into the public market over relatively short periods of time subject to Rule 144.Any sale of a substantial amount of Panex’s common stock in the public market by management may adversely affect the market price of Panex’s common stock.Such sales could create public perception of difficulties or problems with Panex’s business and may depress Panex’s stock price. The selling stockholders are offering 38,240,623 shares of Panex’s common stock through this prospectus, and shares sold by the selling stockholders at a price below the current market price at which the common stock is trading may cause that market price to decline.Moreover, the offer or sale of large numbers of shares at any price may cause the market price to fall.The outstanding shares of common stock covered by this prospectus represent approximately 43.54% of the common shares currently outstanding. 17.Subscribers to this offering will suffer immediate and substantial dilution. Subscribers of the shares of common stock offered will suffer immediate and substantial dilution.As a result, you will pay a price per share that substantially exceeds the value of Panex’s assets after subtracting its liabilities.Even, if all shares of the offering are subscribed for, the amount of immediate dilution from the public offering price, which will be absorbed by the subscribers, will be almost $0.07 per share.See “Dilution” on page 18 for more information. 18.Panex is a “shell company” and as a result stockholders owning restricted shares will not be able to sell any of those shares until the shares are registered or Panex ceases to be a “shell company”. Since Panex is classified as a “shell company” then Rule 144 is not available to the stockholders of Panex and they are not able to sell their shares until Panex is no longer classified as a “shell company” or the shares are registered.Stockholders will only be able to rely on Rule 144 and to sell their shares (a) once the shares are registered or (b) one year after Panex ceases to be a “shell company and files the required information.As a result of the “shell company” trading restrictions, there are currently no shares of Panex’s common stock that can be sold pursuant to Rule 144.See “Rule 144 Shares” on page 35 for more information. 19. Panex does not expect to pay dividends in the foreseeable future. Panex has never paid cash dividends on its shares of common stock and has no plans to do so in the foreseeable future.Panex intends to retain earnings, if any, to develop and expand its business operations. If Panex fails to maintain an effective system of internal controls, Panex may not be able to accurately report its financial results or to prevent fraud. The United States Securities and Exchange Commission, as required by Section 404 of the Sarbanes-Oxley Act of 2002, adopted rules requiring every public company to include a management report on such company's internal controls over financial reporting in its annual report, which contains management’s assessment of the effectiveness of Panex’s internal controls over financial reporting.Panex has had these internal controls in effect since inception.As of August 31, 2011, management concluded that Panex’s internal controls over its financial reporting are not effective.Furthermore, during the course of the evaluation, documentation and attestation, Panex identified deficiencies relating to segregation of duties that management has not yet remediated.If Panex fails to achieve and maintain the adequacy of its internal controls, Panex may not be able to conclude that it has effective internal controls, on an ongoing basis, over financial reporting in accordance with the Sarbanes-Oxley Act.Moreover, effective internal controls are necessary for Panex to produce reliable financial reports and are important to help prevent fraud.As a result, Panex’s failure to achieve and maintain effective internal controls over financial reporting could result in the loss of investor confidence in the reliability of its financial statements, which in turn could harm its business and negatively impact the trading price of its common shares.Furthermore, Panex has incurred, and anticipates that it will continue to incur considerable costs and use significant management time and other resources in an effort to comply with Section 404 and other requirements of the Sarbanes-Oxley Act. Panex’s common stock is subject to the “penny stock” rules of the SEC and the trading market in Panex’s securities is limited, which makes transactions in Panex’s stock cumbersome and may reduce the value of an investment in Panex’s stock. POS AM #2 / redlined - Page - 12 The Securities and Exchange Commission has adopted Rule 15g-9 which establishes the definition of a “penny stock,” for the purposes relevant to Panex, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions.For any transaction involving a penny stock, unless exempt, the rules require: § that a broker or dealer approve a person’s account for transactions in penny stocks; and § the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person’s account for transactions in penny stocks, the broker or dealer must: § obtain financial information and investment experience objectives of the person; and § make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the Commission relating to the penny stock market, which, in highlight form: § sets forth the basis on which the broker or dealer made the suitability determination; and § that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the “penny stock” rules. This may make it more difficult for investors to dispose of Panex’s common stock and cause a decline in the market value of Panex’s common stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Use of Proceeds The following table indicates the use of proceeds based on the percentage of the financing that is successfully sold. Sale of 100% Sale of 80% Sale of 60% Sale of 40% Sale of 20% Gross Proceeds $ Number of Shares Sold Less expenses of offering: Legal and Registration Fees $ Accounting and Auditing $ Electronic Filing and Printing $ Transfer Agent $ Net Proceeds $ Use of net proceeds Payment of Accounts Payable, Loans & Borrowings $ Exploration expenditure (includes assessment and evaluation of new projects) * $ - Working Capital $ * - further analysis and commentary provided below POS AM #2 / redlined - Page - 13 Analysis of Financing Scenarios After deducting $46,000 for estimated offering expenses including legal and registration fees, accounting and auditing, electronic filing and printing, and transfer agent, the net proceeds from this offering may be as much as $2,354,000, assuming all 30 million shares are sold.However, there can be no assurance that any of these shares will be sold.Panex will use the proceeds to assess and evaluate possible new mineral project opportunities and, subject to acquiring any such new projects, to fund the exploration on such projects. Exploration expenditure As explained elsewhere in this registration statement, it is Panex’s preferred strategy to secure interests in mineral projects (upon completion of the identification and evaluation phase) through farm-in arrangements.Such arrangements, if successfully negotiated, would mean that Panex will not incur any upfront acquisition costs but would instead be able to devote the funds raised under this offer to exploration activities on the ground.In chronological order, Panex’s plan for exploration expenditure is as follows: Sale of 100% ($) Sale of 80% ($) Sale of 60% ($) Sale of 40% ($) Sale of 20% ($) Funds available for Exploration expenditure from the above table - Identification and due diligence phase: - desktop studies, data review and geological assessment - - on-site geological assessment including travel and accommodation - - accounting, commercial and legal due diligence - Negotiation phase for Panex to conclude contractual arrangements: - legal and professional fees - On-ground exploration activity phase: - mineral permits rents and license fees - detailed data review / evaluation - - - surveying and geophysics - - - geochemical analysis - - - drilling and assaying - - - Contingency and general Total - If only a portion of the offering is completed, the funds will be prorated accordingly. The projected expenditures shown above are only estimates or approximations and do not represent a firm commitment by Panex.To the extent that the proposed expenditures are insufficient for the purposes indicated, supplemental amounts required may be drawn from other categories of estimated expenditures, if available.Conversely, any amounts not expended as proposed will be used for general working capital.Panex will amend the registration statement by post-effective amendment if there are any material changes to the use of proceeds as described above. The exploration expenditures include costs of assessing, evaluating, and, subject to acquiring mineral interests, exploring mineral properties.The exploration expenditure breakdown above is based on the usual model for methodical and systematic exploration of mineral properties.However, the exact nature of the properties that the Company acquires will determine the exploration techniques employed and the actual funds expended.For example if Panex successfully negotiates a relatively advanced exploration project with existing drill targets then it may be able to proceed directly to a drill program without having to conduct geophysical and geochemical programs. It is anticipated that in the early phases of exploration activity described in the table above, most of the work will be carried out by external consultants and contractors.As activities progress, the Company will give consideration to hiring employees and will thereafter conduct its activities with a mix of employees and external contractors. A portion of the net proceeds will be used to repay debt.The debt is in the form of demand loans that attract an interest rate of 8% per annum, but no interest payments are due until payment for the full amount of the principal and accrued interest is demanded.The debt has no specific maturity date and the lenders have agreed that they will make no demands for repayment.Panex can repay this debt at its discretion from the proceeds of any financing.The proceeds from the debt were used primarily to fund the cost of undertaking exploration activities at the time when Panex still had mineral interests. Working capital is the cost related to operating Panex’s office.It is comprised of telephone service, mail, stationery, administrative salaries, accounting, acquisition of office equipment and supplies, and expenses of filing reports with the SEC, which Panex has estimated at a minimum of $200,000 for one year.Should greater amounts of equity capital be raised under this offering, Panex will be able to expend greater funds on assessing, evaluating and exploring mineral projects. . POS AM #2 / redlined - Page - 14 Panex will not receive any proceeds from the sale of shares of Panex’s common stock being offered by the selling stockholders.If Panex fails to sell sufficient shares of common stock to cover the expenses of this offering, Panex will use existing working capital to pay all offering expenses. Determination of Offering Price The offering price was determined by using a number of factors.Management considered the price of the most recent financing. Additionally, management estimated the cost of this offering plus the amount Panex needs to operate its business for the next 12 months.Management determined the offering price by assessing Panex’s capital requirements against the price management thinks investors are willing to pay for Panex’s common stock.Management has arbitrarily determined the public offering price of the shares of common stock at $0.08 per share, and in making such a determination considered several factors, including the following: § prevailing market conditions, including the history and prospects for the industry in which Panex competes; § Panex’s lack of business history; § the proceeds to be raised by the offering; § Panex’s capital structure; and § Panex’s future prospects. Therefore, the public offering price of the shares of common stock does not necessarily bear any relationship to established valuation criteria and may not be indicative of prices that may prevail at any time or from time to time in the future.Additionally, because Panex has no significant operating history and has not generated any revenues to date, the price of its shares of common stock is not based on past earnings, nor is the price of the shares of common stock indicative of current market value for any assets owned by Panex.No valuation or appraisal has been prepared for Panex’s business and potential business expansion.You cannot be sure that a public market for any of Panex’s securities will develop and continue or that the shares of common stock will ever trade at a price higher than the offering price in this offering. Panex is also registering for resale on behalf of selling stockholders up to 38,240,623 shares of common stock.The shares of common stock offered for resale may be sold in a secondary offering by the selling stockholders by means of this prospectus.Panex will not participate in the resale of shares by selling security holders. Dilution The shares offered for sale by the selling stockholders are already issued and outstanding and, therefore, do not contribute to dilution.“Dilution” means the difference between Panex’s public offering price ($0.08 per share) and its proforma net tangible book value per share after implementing this offering and accounting for the cost of the offering.Prior to this offering, Panex had 87,827,461 shares of common stock issued and outstanding as of February 29, 2012. Net tangible book value per share is determined by dividing Panex’s tangible net worth, consisting of tangible assets less total liabilities, by the number of shares outstanding at February 29, 2012.The net tangible book value of Panex as of February 29, 2012 was ($935,081) or ($0.01) per share. The following table will show the net tangible book value of Panex’s shares both before and after the completion of this offering for 20%, 40%, 60%, 80%, and 100% subscription rates. 20
